Hoivell, J.
A motion is made to dismiss this appeal, on the ground that the appeal bond is not given in favor of all the parties interested in the judgment, being in favor of Rice Brothers, and not in favor of Rice Brothers & Co., in whose favor the judgment was rendered.
The suit is brought by Rice Brothers & Co., a firm alleged to be composed of Augustus Rice, Henry Rice, Herman Rice, Philip Rice and Jacob Bores, and the judgment is in favor of Rice Brothers & Co. The bond of appeal is in favor of Rice Brothers, and in the conditions of the bond it is stated that the party bound has appealed from the fin il judgment rendered against him in the suit of Rice Brothers v. G. Contrownisky and himself, etc. The bond is clearly not in favor of all the plaintiffs, parties to the judgment, and the motion must prevail. Parties should be careful to have their proceedings properly conducted.
It is therefore ordered that the appeal be dismissed, at the costs of the appellant.
Rehearing refused.